Title: From George Washington to Brigadier General Henry Knox, 27 May 1779
From: Washington, George
To: Knox, Henry



Dr Sir
Head Quarters Middlebrook 27th May 1779

I herewith transmit you an extract of a letter from the board of war of the 24th inst.; by which you will perceive, that the factory at Philadelphia turns out 60 or 70 cartridge boxes per day; and that the armory is in a situation to enter upon the repairs of arms. You will be pleased to have the old cartridge boxes now in store, and those returned on the distribution of new ones sent forward to Philadelphia for the purpose which the board mentions—and such arms as want repairs to the armory, agreeably to the recommendation of the board.

Brigadier Gen: Clinton writes me the 13th, that, “the ammunition I applied for at Fish Kill by virtue of Gen: Knox’s order, could not be all procured; the small quantity which could be spared, is on the way up. I am informed by letters from Col. Chevers that it is not to be had at Springfield; but that he had sent to Boston for it; I have sent an express to hasten it up tho I am affraid it will not arrive in time.”
I have given you this extract, that you may take the proper steps to have a supply at fish kill or its vicinity to answer any exigencies that may arise in this quarter. I am Dr Sir Your most hble servt
Go: Washington
P.S. It is not my intention that you should send all the arms out of repair; but retain what you think our camp armorers may be able to repair—Nor all the cartridge boxes. I wish to have a proportion of both for any occasional demand. In executing the order you will have reference to this restriction.

        Go: Washington
